Citation Nr: 0945906	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-20  823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating for cold weather 
injury of the left upper extremity higher than 10 percent 
prior to May 5, 2009.

2.  Entitlement to a disability rating for cold weather 
injury of the right upper extremity higher than 10 percent 
prior to May 5, 2009.

3.  Entitlement to a disability rating for cold weather 
injury of the right lower extremity higher than 20 percent 
prior to May 5, 2009.

4.  Entitlement to a disability rating for allergic sinusitis 
higher than 0 percent prior to May 5, 2009 and in excess of 
10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, confirmed and continued the 
10 percent ratings assigned to cold injuries of both upper 
extremities and the right lower extremity.  That decision 
also confirmed the noncompensable rating assigned to allergic 
rhinitis.

In September 2008, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  In January 
2009, the Board remanded the case for the development of 
additional evidence.  In a July 2009 rating decision the RO 
increased the ratings for cold injuries of both upper 
extremities and the right lower extremity to 30 percent 
effective May 5, 2009.  This represents the maximum 
evaluation assignable under the relevant Diagnostic Code.  
The RO advised the Veteran that such constituted a total 
grant of benefits with respect to those issues.  However, the 
Board notes that the appeal of the evaluations assigned prior 
to May 5, 2009 remains pending.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Although a supplemental statement of the case 
was not issued following the July 2009 rating decision with 
regard to the cold injury claims, the evidence received 
subsequent to the last July 2008 supplemental statement of 
the case was considered by the RO in the July 2009 rating 
decision in the first instance, and served as the basis for 
the award of a higher evaluation.  Moreover, the rating 
explained the why an earlier date was not warranted for the 
higher rating.  Remand for issuance of a supplemental 
statement of the case, which would only reiterate information 
already provided to the Veteran in the rating decision, would 
serve no useful purpose and would only further delay the 
claim.  Thus, no prejudice to the Veteran exists with the 
Board deciding the claims.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  Prior to May 5, 2009, cold weather injuries of the left 
and right hands were manifested by pain, numbness, and cold 
sensitivity, without objective evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

2.  Prior to March 30, 2006, cold weather injury of the right 
lower extremity has been manifested by right foot pain, cold 
sensitivity, and arthritic changes.

3.  From March 30, 2006, cold weather injury of the right 
lower extremity has been manifested by right foot pain, cold 
sensitivity, arthritic changes, and nail abnormalities.

4.  Prior to May 5, 2009 allergic sinusitis was manifested by 
chronic congestion and occasional sinus infections, without 
prolonged antibiotic treatment.

5.  From May 5, 2009, allergic sinusitis was manifested by 
headaches, pain, and crusting comparable to three to six non-
incapacitating episodes per year, without prolonged 
antibiotic treatment.




CONCLUSIONS OF LAW

1.  Prior to May 5, 2009, cold weather injury of the left 
upper extremity did not meet the criteria for a rating higher 
than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2009).

2.  Prior to May 5, 2009, cold weather injury of the right 
upper extremity did not meet the criteria for a rating higher 
than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.104, Diagnostic Code 7122.

3.  Prior to May 10, 2005, cold weather injury of the right 
lower extremity did not meet the criteria for a rating higher 
than 20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.

4.  From March 30, 2006, cold weather injury of the right 
lower extremity has met the criteria for a 30 percent rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 
7122.

5.  Prior to May 5, 2009, allergic sinusitis did not meet the 
criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. 4.97, Diagnostic Code 6510 (2009).

6.  From May 5, 2009, allergic sinusitis did not meet the 
criteria for a rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6510.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in July 2007 and June 2008.  In those letters, the RO advised 
the Veteran what information and evidence was needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The July 2007 letter advised the Veteran to submit evidence 
from medical providers, statements from others who could 
describe their observations of her disability level, and her 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by her disability.  That 
letter, as well as the June 2008 letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on her employment.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific" and need not include reference to impact 
on daily life).  The July 2007 letter also advised the 
Veteran how VA determines effective dates.  The case was last 
adjudicated in July 2009.

As shown above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written arguments and 
testifying at a hearing.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims 
process, and she has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, including service treatment records, post-service 
treatment records, VA examination reports, and the transcript 
of the September 2008 Travel Board hearing.  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on her claims at this time.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Ratings for Cold Weather Injuries of the Upper Extremities

Service connection for cold weather injuries was established 
effective July 31, 2002, with 10 percent evaluations 
assigned.  The Veteran's claim for increase was received on 
May 10, 2005.  In a December 2005 rating decision, the RO 
continued a 10 percent rating for the left upper extremity 
and a 10 percent rating for the right upper extremity.  In 
July 2006, the Veteran initiated an appeal by submitting a 
notice of disagreement (NOD) with the December 2005 rating 
decision with respect to the ratings for cold injuries.  
Following issuance of the statement of the case, the Veteran 
submitted a substantive appeal wherein she specifically 
requested that the next higher evaluation be assigned to her 
disabilities.  In January 2009, the Board remanded the case 
for the development of additional evidence.  In a July 2009 
rating decision, the RO increased the ratings for the upper 
extremity cold injuries from 10 percent each to 30 percent 
each effective May 5, 2009, which is the maximum evaluation 
assignable.  The RO advised the Veteran that this represented 
a total grant of the benefit sought.  See 38 C.F.R. § 
19.26(d) (2008) (an appeal may be "resolved by a grant of 
the benefit(s) sought on appeal").  While that is true with 
respect to the evaluation assigned as of May 5, 2009, which 
more than satisfied her request on her substantive appeal for 
the next higher evaluation and provided the maximum 
evaluation under the applicable Diagnostic Code, the appeal 
for a higher rating prior to that date remains pending.

The VA rating schedule provides for evaluating each part 
affected by cold injury separately.  The criteria for rating 
each affected part are as follows:

Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis)  
.............................................
. 30 percent

Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)  
............................... 20 
percent

Arthralgia or other pain, numbness, or 
cold sensitivity
   ..................................................... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7122.

On VA examination in August 2005, the Veteran reported that 
with cold weather she had pain in both hands, worse in the 
right.  She stated that the fingernails of her right hand 
were painful, and that her hands had increased sweating.  The 
examining physician did not observe any tenderness, redness, 
swelling, or hyperhidrosis of the hands or fingers.  
Sensation in the hands was intact on sensory examination, and 
the fingernails were growing normally.  The hands appeared 
normal on x-rays, except for a three millimeter hypodensity, 
consistent with a subcortical cyst, in the third metacarpal 
of the left hand.

In a February 2007 statement, the Veteran wrote that her 
hands were swollen most mornings.  He reported that with cold 
weather her hands became cold, numb, and painful.  She stated 
that she had arthritis in her fingers.

On September 25, 2008, the Veteran submitted a written 
statement, and testified at the Travel Board hearing.  She 
wrote that with cold weather she had numbness, pain, and 
discoloration in her fingers.  She indicated that she 
sometimes had swelling in her hands.  In the hearing, she 
stated that she took nonprescription medication for the pain 
related to her cold injuries.  She reported that she had 
daily pain in her fingers, along with stiffness, swelling, 
numbness, redness, and discoloration.  She indicated that 
diminished sensation in her fingers caused her difficulty 
holding objects, and had her led to drop things.  She 
indicated that she had some sweating of her hands.

On VA examination in May 2009, the Veteran reported that when 
exposed to cold her hands became painful and her fingers 
turned grayish or silver in color.  She indicated that she 
was able to write, but that it was sometimes painful to hold 
cold objects.  She stated that pain in her hands and feet in 
cold conditions caused her some difficulty in her work as a 
substitute teacher.  The examining physician noted 
hyperpigmentation on areas of both hands.  There was 
tenderness to palpation at the bases of both thumbs.  In the 
fingertips of both hands, there was decreased sensation to 
soft touch and palpation.  X-rays showed minimal arthritic 
changes in both hands.  There was no evidence of 
hyperhidrosis, nail abnormalities, or tissue loss.

The evidence from 2005 through 2007 shows that the Veteran's 
hands had pain, numbness, and cold sensitivity.  The evidence 
from that period does not objectively show other cold injury 
manifestations, however.  There was no evidence of tissue 
loss, and the nails appeared normal on examination.  There 
was no evidence of discoloration.  On examination in 2005, 
the Veteran reported some sweating of the hands, but the 
examiner did not find any hyperhidrosis.  Impaired sensation 
was not found on a 2005 examination.  The Veteran reported 
arthritis in 2007, but x-rays taken through that time did not 
show any abnormalities except one small cyst.  It was not 
until the May 2009 VA examination that discoloration, sensory 
impairment, and minimal arthritic changes were objectively 
shown.  Thus, entitlement to an evaluation in excess of 10 
percent is not warranted prior to May 5, 2009.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her bilateral upper extremity cold 
injury residuals.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings in excess of 10 percent for bilateral cold injury 
residuals to the upper extremities prior to May 5, 2009.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


Ratings for Cold Weather Injury of the Right Lower Extremity

Service connection for residuals of frostbite of the right 
lower extremity was granted effective July 31, 2002, with a 
10 percent rating assigned.  A claim for increase was filed 
in May 2005.  In a December 2005 rating decision, the RO 
continued the 10 percent rating for the cold injury residual 
of the right lower extremity.  In July 2006, the Veteran 
initiated an appeal by submitting an NOD with the December 
2005 rating decision.  Following issuance of the statement of 
the case, the Veteran submitted a substantive appeal wherein 
she specifically requested that the next higher evaluation be 
assigned to her disabilities.  In a January 2008 rating 
decision, the RO increased the rating for the right lower 
extremity to 20 percent, effective May 10, 2005.

In January 2009, the Board remanded the case for the 
development of additional evidence.  In a July 2009 rating 
decision, the RO increased the rating for the right lower 
extremity to 30 percent, effective May 5, 2009.  The RO 
advised the Veteran that this represented a total grant of 
the benefit sought.  See 38 C.F.R. § 19.26(d) (2008) (an 
appeal may be "resolved by a grant of the benefit(s) sought 
on appeal").  While that is true with respect to the 
evaluation assigned as of May 5, 2009, which more than 
satisfied her request on her substantive appeal for the next 
higher evaluation and provided the maximum evaluation under 
the applicable Diagnostic Code, the appeal for a higher 
rating prior to that date remains pending.

On VA examination in August 2005, the Veteran reported pain 
in the toes and sole of her right foot.  She also reported 
increased sweating of that foot.  The examiner noted a callus 
on the sole of the Veteran's right foot.  The examiner found 
no sensory deficit of the lower extremities.  August 2005 x-
rays showed right foot findings similar to those in May 2005 
x-rays.  The examiner concluded that the Veteran's right foot 
had osteoarthritis, and had cold sensitivity residual to cold 
weather injury, but had normal sensation and no 
hyperhidrosis.

In VA outpatient treatment in February 2006, the Veteran 
reported increased joint pain with cold weather.  The 
treating practitioner reviewed x-rays that showed 
degenerative changes in the right foot.  In a March 30, 2006 
VA podiatry consultation, the Veteran reported intermittent 
sharp pain in the right foot.  The podiatrist observed thick 
and discolored nails on two toes of the right foot.  
The podiatrist also noted arthritic changes in the right 
foot.

In a February 2007 statement, the Veteran reported pain and 
numbness in both feet.  In a September 2008 written 
statement, the Veteran indicated that her feet had pain, 
numbness, discoloration, and sometimes sweating.  In the 
September 2008 Travel Board hearing, the Veteran stated that 
her feet had pain, numbness, swelling, redness, 
discoloration, and excessive sweating.  She stated that foot 
pain sometimes awakened her at night.  She reported that the 
symptoms in her feet severely limited the length of time she 
could stand or be in cold conditions, and therefore 
interfered with some duties in her work as a substitute 
teacher.

On VA examination in May 2009, the examining physician noted 
right foot hyperpigmentation, tenderness, swelling, and 
onychomycosis of the nails.  There was decreased sensation at 
the tips of the toes.

The Board notes that prior to March 30, 2006, the Veteran had 
had osteoarthritis, and cold sensitivity residual to cold 
weather injury, but had normal sensation and no 
hyperhidrosis.  Thus, an evaluation in excess of 20 percent 
was not warranted.  Beginning March 30, 2006, objective 
findings of osteoarthritis and nail changes were noted in the 
right foot.  From March 30, 2006, then, the right foot has 
had cold injury residuals that meet the criteria for a 30 
percent rating.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

Ratings for Allergic Sinusitis

Service connection for allergic sinusitis was established 
effective April 30, 2004, with a 0 percent evaluation 
assigned.  A claim for an increased rating was received in 
May 2005.  The December 2005 rating decision confirmed the 
noncompensable rating.  The Veteran initiated an appeal by 
submitting an NOD with the December 2005 rating decision with 
respect to the rating for sinusitis.  Following issuance of a 
statement of the case, the Veteran submitted a substantive 
appeal wherein she specifically requested that the next 
higher evaluation be assigned to her disabilities.  In 
January 2009, the Board remanded the case for the development 
of additional evidence.  In a July 2009 rating decision, the 
RO increased the rating for sinusitis to 10 percent, 
effective May 5, 2009.

The rating schedule provides for evaluating sinusitis as 
follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries   
...................................................
.............. 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
..................................... 30 
percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
................ 10 percent

Detected by X-ray only  
................................... 0 
percent

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6510

On VA examination in August 2005, the Veteran reported that 
she used prescription corticosteroid nasal spray medication 
two times a day.  She stated that she had treatment for sinus 
infection once or twice a year.  She indicated that her most 
recent sinus infection was in May 2004.  The sinuses had no 
tenderness on either side.  On x-rays, the sinuses appeared 
clear, without evidence of mucosal thickening or fluid 
levels, or other evidence of sinus disease.

In a February 2007 statement, the Veteran reported ongoing 
sinus problems.  She reported that she regularly took 
medication for her sinus symptoms, and that the symptoms 
sometimes necessitated stronger medication or a consultation 
with a physician.

VA outpatient treatment records from January 2008 and June 
2008 contain notations that the Veteran's allergic rhinitis 
was stable.

In the September 2008 hearing, the Veteran reported that her 
sinusitis produced headaches that were present upon awakening 
in the morning.  She indicated that in the mornings she had 
crusting and sometimes nosebleeds.  She stated that she 
sometimes took antibiotics when the congestion was bad.  She 
related that the frequency of the sinus symptoms varied with 
the seasons.  She stated that over the preceding two months 
she had experienced headaches every morning.  She indicated 
that she had experienced at least two active sinus infections 
in the preceding year.

VA outpatient treatment records reflect ongoing treatment in 
January 2009 for allergic rhinitis.

On VA examination in May 2009, the Veteran reported that she 
had year round symptoms of allergic sinusitis.  She indicated 
that she had drainage and headaches, and that she awakened 
with a headache most mornings of the year.  She stated that 
she needed antibiotics at least four to five times per year, 
but that she was able to actually get antibiotics only one to 
two times per year.  She reported that each course of 
antibiotics was for seven to ten days.  She stated that four 
to five times per year she had incapacitating episodes of 
sinusitis that required one to two days of bedrest each.  She 
indicated that two to three times per month she had less 
severe episodes, which lasted three to five days each.  She 
reported having nosebleeds over the preceding six months.  
She indicated that she also felt a great deal of pressure 
inside her ears.

The examining physician observed swollen turbinates 
bilaterally, worse on the left.  Sinus x-rays showed subtle 
increased density in the right maxillary sinus, without fluid 
level, and with a question as to mucosal thickening.  There 
was no expansile remodeling or gross bone destruction.

The evidence from 2005 to 2009 does not show sinusitis 
manifestations that meet the criteria for a compensable 
rating.  During that period, the Veteran reported fewer than 
three episodes a year that required treatment, and those 
episodes did not required prolonged antibiotic treatment.  

The report of the May 2009 examination contains a report of 
symptomatology that is inconsistent with information provided 
only 8 months previously during hearing testimony.  In 
addition, the examiner note that treatment records revealed 
she had only two documented visits for sinus/upper 
respiratory issues in the past year, with no antibiotics 
noted.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her allergic sinusitis.  While the 
Veteran's report of symptoms support a 10 percent rating from 
May 2009, the objective evidence contained in treatment 
reports and VA examination does not support a compensable 
evaluation prior to May 5, 2009 or an evaluation in excess of 
10 percent thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for allergic sinusitis.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusions above with respect to all issues 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Prior to May 5, 2009, entitlement to a disability rating 
higher than 10 percent for cold weather injury of the left 
upper extremity is denied.

Prior to May 5, 2009, entitlement to a disability rating 
higher than 10 percent for cold weather injury of the right 
upper extremity is denied.

Prior to March 30, 2006, entitlement to a disability rating 
higher than 20 percent for cold weather injury of the right 
lower extremity is denied.

From March 30, 2006, entitlement to a 30 percent disability 
rating for cold weather injury of the right lower extremity 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.

Prior to May 5, 2009, entitlement to a compensable disability 
rating for allergic sinusitis is denied.

From May 5, 2009, entitlement to disability rating in excess 
of 10 percent for allergic sinusitis is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


